At the outset, I would like to congratulate you, Mr. President, on your election. You can count on the continued support of the Brazilian delegation.
I am also pleased to greet the Secretary-General in our common language, Portuguese. I once again wish the Secretary-General enduring success during his tenure.
The challenges faced by the United Nations since its creation have been manifold. Additionally, we all know that the aspirations of its founders have not been fully realized. However, the truth is that over the past 72 years, the United Nations has always represented and continues to represent hope. The truth is that the United Nations has always represented and continues to represent the possibility of a fairer world; a world of peace and prosperity; a world in which no one should face discrimination, oppression and poverty; a world in which production and consumption patterns are compatible with the well-being of present and future generations.
The United Nations has established itself as a privileged forum to build the world to which we aspire. In order to build that world, we need proper methods and a sense of realism, all without ever losing sight of our ideals. At the current moment in history, which features such distinct uncertainty and instability, there is a clear need for more diplomacy and more negotiation, not less. We need more multilateralism and dialogue, not less. We certainly need more of the United Nations. We need the United Nations to be increasingly legitimate and effective.
It is for that reason that, along with many other countries, we uphold the imperative of reforming the United Nations. It is particularly necessary to enlarge the Security Council in order to adapt it to the realities of the twenty-first century. It is urgent that we listen to the will of the overwhelming majority of the General Assembly.
One should not assume that ideas that have proved erroneous in the past may now yield good results. We reject exacerbated forms of nationalism. We do not believe in protectionism as a solution to economic challenges. Those challenges actually require effective responses to the root causes of social exclusion. The pursuit of development in all its dimensions should guide our collective action.
Brazil’s commitment to sustainable development is our top priority. It permeates our public policies and our actions abroad. During our chairmanship of the Community of Portuguese-speaking Countries, for instance, we made the 2030 Agenda for Sustainable Development the driving blueprint for our efforts in that forum. On all fronts, Brazil has sought to contribute to the achievement of the Sustainable Development Goals.
Combating climate change is a necessary part of that contribution. We stand committed to supporting the Paris Agreement on Climate Change. Last year, I submitted the Brazilian instrument of ratification of the Agreement. There is no possibility of postponing action in the sphere of tackling climate change. We must act now.
I am proud to say that my country is leading the way towards a low-carbon economy. Clean and renewable energy sources account for more than 40 per cent of the Brazilian energy portfolio, which is three times more than the global average. We are leaders in hydroelectricity and bioenergy. Brazil is proud to have the world’s highest tropical forest cover. Deforestation is a matter of concern, especially in the Amazon. We have been drawing attention and allocating resources to that issue. Some good news is that data from the past year point to a reduction of more than 20 per cent in deforestation in the Amazonian region. We are on the right track and on that track we shall remain.
Another key factor of development is trade. We are committed to an open and rules-based international trade system, with the World Trade Organization and its dispute-settlement mechanism at its centre. At the upcoming Ministerial Conference of the World Trade Organization, to be held in Buenos Aires in December, we will once again have to face up to long-standing issues, which have proved detrimental mainly to developing countries. We will have to make progress on market access to agricultural products and on eliminating agricultural subsidies that distort trade. We believe that, together, we will succeed in achieving concrete results. All these efforts contribute to the accomplishment of our main objective: to ensure opportunities for all, everywhere.
Tomorrow, I will have the honour of signing the Treaty on the Prohibition of Nuclear Weapons. Brazil was among the drafters of the Treaty. It will be a historic moment. We reiterate our call for the nuclear Powers to undertake additional disarmament obligations. In this regard, Brazil expresses itself with the authority of a country that, while mastering nuclear technology, has voluntarily given up possessing nuclear weapons. Brazil expresses itself with the authority of a country whose own Constitution prohibits the use of nuclear technology for non-peaceful purposes; a country that was at the origin of the Treaty of Tlatelolco, which, half a century ago, established the denuclearization of Latin America and the Caribbean; a country that, along with its South American and African neighbours, has turned the South Atlantic into a nuclear-weapon-free zone; lastly, a country that, along with Argentina, created a binational nuclear safeguards mechanism, which has become a benchmark for the world at large.
As we welcome the achievement represented by the Treaty on the Prohibition of Nuclear Weapons, we must acknowledge that there are lingering issues of serious concern on the peace and security agenda. The recent nuclear and missile tests on the Korean peninsula constitute a serious threat to which none of us can be indifferent. Brazil condemns these acts in the strongest possible terms. We must urgently seek a peaceful resolution to the current situation, whose consequences are unimaginable.
In the Middle East, talks between Israel and Palestine remain at a standstill. As a friend of both Palestinians and Israelis, Brazil continues to support the solution of two States living side by side in peace and security, within internationally recognized and mutually agreed borders.
In Syria, despite the de-escalation of recent months, we are still witnessing a conflict with tragic humanitarian consequences. The solution that must be sought in Syria is essentially political in nature and can no longer be postponed. Similarly, in Afghanistan, Libya, Yemen, Mali and the Central African Republic, wars have caused intolerable suffering that extends beyond borders.
Let us visit the refugee and displaced person camps in Iraq, Jordan, Lebanon and Kenya. Let us listen to the stories of those who have lost fathers, mothers, sons and daughters. These families have been engulfed by the irrationality of conflicts that seem to know no limits, conflicts that result in violations of humanitarian law with unacceptable frequency.
Our Secretary-General is right. We should reinvigorate the mechanisms of conflict prevention. Prevention is about diplomacy. It is about development.
It is crucial to recognize the nexus between security and development. This recognition has guided Brazil’s participation in the United Nations Stabilization Mission in Haiti (MINUSTAH). As MINUSTAH concludes its mandate, the international community must maintain its commitment to the Haitian people. Brazil certainly will do so.
In South America, Colombia is ending more than 50 years of conflict. Brazil will continue to be a resolute partner in this effort.
From Barcelona to Kabul, from Alexandria to Manchester, repeated demonstrations of cowardly violence do not let us forget the evil of terrorism. This evil feeds on fundamentalism and exclusion, and no country is immune to it. Unity is crucial, particularly in view of the capacity of terrorism to adapt to new ages and environments. We will not be frightened by terror, nor will we allow it to weaken our belief in freedom and tolerance.
In many of our countries, transnational crime also undermines the security and tranquillity of individuals and families. Only through coordination and collaboration will we effectively combat trafficking in persons, arms and drugs, and money-laundering. It was in this spirit that Brazil organized, in November 2016, a ministerial meeting of South American countries on border security, and it is in this spirit that we will continue cooperating with countries around the world to tackle organized crime.
Regrettably, human rights violations remain frequent throughout the world — both violations of civil and political rights, as well as of economic, social and cultural rights. We must ensure that every individual everywhere can live with dignity, according to his or her convictions and choices.
Brazil is a country of deep-rooted liberties, which was and is still being built on a foundation of diversity — diversity of ethnicity, culture, creed and thought. More than anything, it is from this diversity that we draw our strength as a nation. We reject racism, xenophobia and all other forms of discrimination. We are party to the main international human rights treaties and members of the Inter-American Court of Human Rights and the International Criminal Court. We have extended a standing invitation to United Nations special rapporteurs.
Today we have one of the most modern refugee laws in the world. We have just updated our immigration law, guided by the principle of humanitarian reception. We have granted humanitarian visas to Haitian and Syrian citizens and we have welcomed thousands of migrants and refugees from Venezuela.
The human rights situation in Venezuela continues to deteriorate. We are on the side of the Venezuelan people, with whom we share a fraternal bond. In South America, there is no longer room for alternatives to democracy. This is what we have stated in MERCOSUR and what we will continue to uphold.
Brazil is going through a moment of decisive transformation. With structural reforms, we are overcoming an unprecedented economic crisis. We are recovering our fiscal balance, and with it, the credibility of our economy. We are once again creating jobs. We are recovering the State’s capacity to implement social policies that are indispensable to a country like ours. We have learned and are applying this elementary rule in practice: without fiscal responsibility, social responsibility is nothing more than empty words. The new Brazil that is emerging from these reforms is a country that is more open to the world.
That is the attitude of openness that we bring to the United Nations, as well as to MERCOSUR; the Group of 20; the Brazil, Russian Federation, India, China and South Africa group of countries; the India, Brazil and South Africa group of countries; and to all forums in which we participate. It is the attitude of openness that we have adopted towards each of our partners in our region and beyond it.
South America is our immediate neighbour. For that reason, we have worked for a prosperous and democratic South America. We have worked for an increasing convergence of the integration processes in Latin America and the Caribbean. A significant example thereof are the present closer ties between the Southern Common Market and the Pacific Alliance. Together, the countries of these two different groups constitute a market of almost 470 million people, which accounts for over 90 per cent of Latin America’s gross domestic product.
Africa, in turn, is a continent with which we are associated by strong historical and cultural ties. Africa is a continent where we wish to have both increasing cooperation initiatives and partnerships for development. With regard to Europe, we have cultivated long-standing friendships and we have worked to boost trade and investment flows there. Likewise in Asia and the Pacific region — the most dynamic hub of the global economy — we have stepped up our relations with both traditional partners and with new ones. We have also opened up new trade fronts with Asia and the Pacific.
This has been our foreign policy — a truly universalist foreign policy. And the fact is that the General Assembly is the most universal of all forums we have and can count on. Here, we can all benefit from the broadest and most pluralistic array of perspectives. Here, we find the parameters and standards that govern respectful coexistence. And here our nations shall become more united, and aim at the ultimate development of our peoples, the dignity of our citizens and the security of our planet.